DETAILED ACTION

Claim Objections
Claim 15 is objected to because of the following informalities:  the term “adacent” is misspelled.  It should be “adjacent” for accuracy.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means”, “step”, or a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “scraping step” in Claim 18.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 17, 18, 22, 23, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 5, 22, and 23 recite the limitation "the snow remover paddle".  There is insufficient antecedent basis for this limitation in the claims since a snow remover paddle has not been previously claimed.
Claim 17 recites the limitation "the capped edge".  There is insufficient antecedent basis for this limitation in the claims since a capped edge has not been previously claimed.
Claim 18 recites the limitation "the scraping step".  There is insufficient antecedent basis for this limitation in the claims since a scraping step has not been previously claimed.
There are two claims labeled Claim 18, therefore, Claim 18 is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The second Claim 18 is a duplicate of Claim 2, therefore, it is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 22 is essentially a duplicate of Claim 6, therefore, it is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 23 and 25 are dependent upon themselves, therefore, they are indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Two Claims 18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Since there are two claims labeled as Claim 18 they do not properly further limit the claims.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claims 18 and 22 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 18 is a duplicate of Claim 2 and Claim 22 is a duplicate of Claim 6.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claims 23 and 25 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 23 and 25 are dependent upon themselves.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-3, 6-10, 14, 18, 20, and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen US 2014/0245557 (hereafter Cohen).

Regarding Claim 1, Cohen teaches:
1. (Currently Amended) A collapsible snow paddle (extendable device 100 that includes telescopic extension, Paragraph [0004], and articulation joint, Paragraph [0040]) comprising: 
an elongated collapsible, telescoping handle (extension 102 comprising first elongated portion 112 and second elongated portion 114 telescopically coupled, Figure 11 and Paragraph [0024]) having a longitudinal handle axis (centerline of extension 102, Figure 1) extending along the handle length, with at least a portion of the handle having an oblong cross-section (cross-section can be oval or other geometric shapes, Paragraph [0041]) in a plane transverse to the longitudinal axis of the handle; 
a rotatable coupling (articulation joint, Paragraph [0040]) affixed to a proximal extremity of the handle (at connection to removal head 110) and being rotatable about a rotatable coupling axis transversely to the longitudinal handle axis of the telescoping handle (Paragraph [0040] - to be rotated and position at varying angles with respect to the extension 102); and 
a rigid substantially planar snow removal paddle (removal head 110) having a planar rear surface (first side 506)(i) intermediate opposed side edges of the snow removal paddle (edges of outer rectangular profile of removal head 110, Figure 2) and (ii) being affixed to the rotatable coupling (Paragraph [0040]), the snow removal paddle being rotatable with and about the rotatable coupling (Paragraph [0040] - to be rotated and position at varying angles with respect to the extension 102) from a collapsed position adjacent the handle length (see discussion below) to an extended position extending at an angle away from the handle for use (Figures 1, 2, and 4).

Cohen discloses a snow removal paddle that includes an embodiment provided with an articulation joint as described in Paragraph [0040] that may include a lock configured to secure the position of the removal head 110 in a desired orientation.  In Figure 10, Cohen discloses an embodiment with a collapsed (stowed) position where the removal head 110 is positioned adjacent the handle length as claimed.  Cohen, however, does not disclose a collapsed (stowed) position for the embodiment that includes the articulation joint.  It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the Cohen, if necessary, to allow the embodiment provided with an articulation joint to collapse and be stowed in a desired orientation with the removal head adjacent the handle length similar to the embodiment shown in Figure 6 with the motivation to create a small storage footprint with minimal disassembly.

Regarding Claim 2, Cohen teaches:
2. (Currently Amended) The snow paddle of claim 1 wherein the snow paddle weighs approximately 0.5 to 2 pounds (see discussion below) 

Cohen discloses in Paragraph [0038] a device where “one or more of the scraper portion 108, the extension 102, and the first and second plates 128 and 132, respectively, of the removal head 110 may be made, formed, or molded out of one or more polymers or plastics, for example, high impact polystyrene and other high impact plastics. In other embodiments, one or more of the extension 102 and the first and second plates 128 and 132, respectively, of the removal head 110 may be metal, wood, and/or other material of the type”.  Although it appears similar in size to the claimed apparatus, Cohen does not disclose the weight of the device.  It would have been obvious to one with ordinary skill in the art at the time of the invention to selected a combination of materials and device scale that would result in an approximate weight of 0.5-2.0 lbs. since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Motivation to achieve a weight in this range keeps the device light enough for a user with average strength to easily operate the device as disclosed in the Abstract.

Regarding Claim 3, Cohen teaches:
3. (Currently Amended) The snow paddle of claim 1 [[further comprising a handgrip (scraper portion 108) having a somewhat rounded outer periphery (tubular portion of first end 104) extending outwardly from a distal extremity of the handle 

Cohen discloses a device with a scraper portion 108 that has a structure that can be gripped by the user’s hand.  Therefore, the scraper portion can be interpreted as a handgrip that comprises a tubular interface with the extension 102 that extends transversely from the distal extremity of the handle.  

Regarding Claim 6, Cohen teaches:
6. (Currently Amended) The snow paddle of claim 1 wherein the length and width dimensions of the snow removal paddle [[is]] are about 7 to 10 [[8]] inches by 10 to 12 [[11]] inches respectively (see discussion below).  

	Cohen discloses substantially all the limitations of the claim(s) except for providing dimensions for the device.  It would have been an obvious matter of design choice to size the device to result in dimensions about 7-10 inches by 10-12 inches with the motivation to size the device for a specific application, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding Claim 7, Cohen teaches:
7. (Currently Amended) The snow paddle of claim 1 wherein the handle (extension 102 – comprising at least a first elongated portion 114 and second elongated portion 116, telescopically coupled, Paragraph [0015]) comprises a plurality of each having an oblong cross-section (cross-section can be oval or other geometric shapes, Paragraph [0032]).  

Regarding Claim 8, Cohen teaches:
8. (Currently Amended) The snow paddle of claim 6 [[wherein the depth of the snow paddle is 1 to 3.5 inches 

	Cohen discloses substantially all the limitations of the claim(s) except for providing dimensions for the device.  It would have been an obvious matter of design choice to size the device to result in a depth dimension of about 1 to 3.5 inches with the motivation to size the device for a specific application, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding Claim 9, Cohen teaches:
9. (Currently Amended) The snow paddle of claim 8 [[-7]] wherein the handle when collapsed 18 to 29 [[-9]] inches in length (25-35 inches fully retracted, Paragraph [0028]) and when extended is about 33 to 40 [[-3-9]] inches in length (45-55 inches fully extended, Paragraph [0028])(Paragraph [0028] - Although the length of the extension 102 is described as a range, it should be appreciated that the extension 102 can be modified to have any desired length when retracted and extended)(see discussion below).  

	Cohen discloses substantially all the limitations of the claim(s) except for disclosing length ranges that begin with a length approximately 6 inches longer than the claim length.  It would have been an obvious matter of design choice to adjust the length of the handle with the motivation to reduce the overall length, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding Claim 10, Cohen teaches:
10. (Currently Amended) The snow paddle of claim 1 wherein an edge of a front surface (labeled in attached Figure 2 below) of the snow removal paddle (extendable device 100) is inclined to define a scraper edge (labeled in attached Figure 2 below), the scraper edge forming an acute angle labeled in attached Figure 2 below) with the longitudinal axis (labeled in attached Figure 2 below) of the handle (extension 102) when the snow removal paddle is extended from the handle.  


    PNG
    media_image1.png
    871
    444
    media_image1.png
    Greyscale

Regarding Claim 14, Cohen teaches:
14. (Amended) The snow paddle of claim [[2]] 1 wherein the handle (extension 102 – comprising at least a first elongated portion 114 and second elongated portion 116, telescopically coupled, Paragraph [0015]) comprises a in communication with the handle 

Regarding Claim 18, Cohen teaches:
18. (Currently Amended) The snow paddle of claim of claim 1 wherein the snow paddle weighs approximately 0.5 to 2 pounds (see discussion below) 

Cohen discloses in Paragraph [0038] a device where “one or more of the scraper portion 108, the extension 102, and the first and second plates 128 and 132, respectively, of the removal head 110 may be made, formed, or molded out of one or more polymers or plastics, for example, high impact polystyrene and other high impact plastics. In other embodiments, one or more of the extension 102 and the first and second plates 128 and 132, respectively, of the removal head 110 may be metal, wood, and/or other material of the type”.  Although it appears similar in size to the claimed apparatus, Cohen does not disclose the weight of the device.  It would have been obvious to one with ordinary skill in the art at the time of the invention to selected a combination of materials and device scale that would result in an approximate weight of 0.5-2.0 lbs. since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Motivation to achieve a weight in this range keeps the device light enough for a user with average strength to easily operate the device as disclosed in the Abstract.

Regarding Claim 20, Cohen teaches:
20. (Currently Amended) The snow paddle of claim 1 wherein the depth of the snow paddle is 1 to 3.5 inches 

	Cohen discloses substantially all the limitations of the claim(s) except for providing dimensions for the device.  It would have been an obvious matter of design choice to size the device to result in a depth dimension of about 1 to 3.5 inches with the motivation to size the device for a specific application, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding Claim 22, Cohen teaches:
22. (New) The snow paddle of claim 1 wherein the length and width dimensions of the snow remover paddle are about 7 to 10 inches by 10 to 12 inches respectively (see discussion below).  

	Cohen discloses substantially all the limitations of the claim(s) except for providing dimensions for the device.  It would have been an obvious matter of design choice to size the device to result in dimensions about 7-10 inches by 10-12 inches with the motivation to size the device for a specific application, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding Claim 23, Cohen teaches:
23. (New) The snow paddle of claim 23 wherein the length and width dimensions of the snow remover paddle are about 7 to 10 inches by 10 to 12 inches respectively (see discussion below).  

	Cohen discloses substantially all the limitations of the claim(s) except for providing dimensions for the device.  It would have been an obvious matter of design choice to size the device to result in dimensions about 7-10 inches by 10-12 inches with the motivation to size the device for a specific application, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding Claim 24, Cohen teaches:
24. (New) The snow paddle of claim 2 wherein the handle (extension 102 – comprising at least a first elongated portion 114 and second elongated portion 116, telescopically coupled, Paragraph [0015]) comprises a plurality of telescoping sections and has a handle telescoping activation button (Paragraph [0016] - may be coupled together using a corresponding ball and detent mechanism, corresponding male and female engagement mechanisms, or other type of telescopic connection known in the art) in communication with the handle.  

Regarding Claim 25, Cohen teaches:
25. (New) The snow paddle of claim 25 wherein the handle (extension 102 – comprising at least a first elongated portion 114 and second elongated portion 116, telescopically coupled, Paragraph [0015]) comprises a plurality of telescoping sections and has a handle telescoping activation button (Paragraph [0016] - may be coupled together using a corresponding ball and detent mechanism, corresponding male and female engagement mechanisms, or other type of telescopic connection known in the art) in communication with the handle.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cohen US 2014/0245557 (hereafter Cohen) in view of Sickler et al. US D539,496 (hereafter Sickler et al.).
Regarding Claim 4, Cohen teaches:
4. (Currently Amended) The snow paddle of claim 1 extremity and a distal extremity[[iesll of the handle (see discussion below).  

	Cohen discloses a snow removal device with a tubular extension 102 that provides a hand grip during operation.  Cohen does not disclose a soft hand grip tube disposed on the extension 102 intermediate the proximal and distal extremities.  The reference Sickler et al. discloses a snow removal device in Figures 1-3 that includes a hand grip tube disposed on and surrounding the handle intermediate the distal extremity.  Sickler et al. does not disclose that the hand grip is soft or a second hand grip tube near the proximal extremity.  It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the Cohen device to include a hand grip tube disposed on the extension 102 intermediate the distal extremity as taught by Sickler et al. with the motivation to improve the ergonomics of the device hand grip.  That being said, it would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate the hand grip tube taught by Sickler et al. and locate a second hand grip tube intermediate the proximal extremity with the motivation to provide two comfortable hand grips on the device for effective user operation, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  Lastly, It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the hand grip tube taught by Sickler et al. out of a soft material consistent with soft materials used in similar prior art devices, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

Claims 5, 11-13, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen US 2014/0245557 (hereafter Cohen) in view of Nehls US 3,773,375 (hereafter Nehls).

Regarding Claim 5, Cohen teaches:
5. (Currently Amended) The snow paddle of claim 1 wherein the rotatable coupling (articulation joint, Paragraph [0040]) is affixed to the rear surface (first side 506) of the snow remover paddle (Figures 1-3) at a location offset from the center of the snow remover paddle toward an edge of the snow remover paddle 

	Cohen discloses substantially all the limitations of the claim(s) except for disclosing that the connection to the first side 506 is at a location offset from the center of the removal head 110.  Instead, Cohen teaches a centered connection.  The reference Nehls teaches a snow paddle device with a connection to the snow removal blade 12 that is offset from the center toward the scraper edge, flat upper portion 13, as shown in Figure 2.  It would have been an obvious matter of design choice to adjust the mounting location of the Cohen device to be offset toward the scraper edge as taught by Nehls with the motivation to increase the rigidity of the removal head on one side more so than the other side or provide a slightly different paddle angle when flipped over.

Regarding Claim 11, Cohen teaches:
11. (Previously Presented) The snow paddle of claim 10 wherein the rotatable coupling (articulation joint, Paragraph [0040]) is affixed to the rear surface (first side 506) of the snow removal paddle (Figures 1-3) at a location offset from center of the snow removal paddle toward the scraper edge (see discussion below).  

	Cohen discloses substantially all the limitations of the claim(s) except for disclosing that the connection to the first side 506 is at a location offset from the center of the removal head 110.  Instead, Cohen teaches a centered connection.  The reference Nehls teaches a snow paddle device with a connection to the snow removal blade 12 that is offset from the center toward the scraper edge, flat upper portion 13, as shown in Figure 2.  It would have been an obvious matter of design choice to adjust the mounting location of the Cohen device to be offset toward the scraper edge as taught by Nehls with the motivation to increase the rigidity of the removal head on one side more so than the other side or provide a slightly different paddle angle when flipped over.

Regarding Claim 12, Nehls teaches:
12. (Currently Amended) The snow paddle of claim 10 wherein a shovel edge (edge member 16 - rubber) of the front surface of the snow removal paddl

	Cohen discloses substantially all the limitations of the claim(s) except for disclosing that the removal head 110 have a shovel edge opposite a scraper edge that is relatively softer than the scraper edge.  Instead, Cohen teaches edges that are similar.  The reference Nehls teaches a snow removal device with a snow removal blade 12 with a rubber edge member (shovel edge) opposite a metallic upper portion 13 (scraper edge).  It would have been an obvious matter of design choice to adjust the edges of the Cohen device to have two different edges, one being a soft shovel edge and the other being a rigid scraper edge as taught by Nehls with the motivation to provide edges that are specifically tailored for different soft snow or hard ice clearing operations.

Regarding Claim 13, Nehls teaches:
13. (Currently Amended) The snow paddle of claim [[4]] 12 further comprising a shovel cap (removable edge member 16) removably mounted 

As previously presented, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the Cohen snow removal paddle to have two different edges as taught by Nehls with a shovel edge formed with a rubber edge member opposite a hard scraper edge with the motivation to provide the user the option of employing an edge best suited for the specific application.  That being said, it would have been obvious that the removable edge member (shovel cap) is removable and softer than the main snow paddle body as claimed.

Regarding Claim 19, Nehls teaches:
19. (Currently Amended) The snow paddle of claim 13 wherein the snow paddle weighs approximately 0.5 to 2.0 pounds (see discussion below) 

Cohen discloses in Paragraph [0038] a device where “one or more of the scraper portion 108, the extension 102, and the first and second plates 128 and 132, respectively, of the removal head 110 may be made, formed, or molded out of one or more polymers or plastics, for example, high impact polystyrene and other high impact plastics. In other embodiments, one or more of the extension 102 and the first and second plates 128 and 132, respectively, of the removal head 110 may be metal, wood, and/or other material of the type”.  Although it appears similar in size to the claimed apparatus, Cohen does not disclose the weight of the device.  It would have been obvious to one with ordinary skill in the art at the time of the invention to selected a combination of materials and device scale that would result in an approximate weight of 0.5-2.0 lbs. since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Motivation to achieve a weight in this range keeps the device light enough for a user with average strength to easily operate the device as disclosed in the Abstract.

Regarding Claim 21, Nehls teaches:
21. (Currently Amended) The snow paddle of claim 19 wherein the depth of the snow paddle is 1 to 3.5 inches 

	Cohen discloses substantially all the limitations of the claim(s) except for providing dimensions for the device.  It would have been an obvious matter of design choice to size the device to result in a depth dimension of about 1 to 3.5 inches with the motivation to size the device for a specific application, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Nehls US 3,773,375 (hereafter Nehls) in view of Cohen US 2014/0245557 (hereafter Cohen).

Regarding Claim 15, Nehls teaches:
15. (Currently Amended) A method of removing snow from a vehicle (see discussion below) comprising: 
removing from storage (removal from location device is stored by user) a snow paddle (snow removal device 10) having a handle (handle 11) with a longitudinal axis (along centerline of handle 11, Figure 2) and a resilient substantially planar snow removal paddle (blade 12) (i) with a rigid upper ice scraper edge (edge nearest flat upper portion 13, Figure 2) opposite a relatively softer lower edge cap (edge nearest edge member 16, Figure 2) mounted to the snow removal paddle (Figure 2) and (ii) being mounted to a rotatable coupling (coupling member 26) mounted to a handle end (handle sections 22) of the handle and rotatable transverse (along axis of opening 31) to the longitudinal axis of the handle (Figure 2); 
rotating the rotatable coupling transverse to the longitudinal axis of the handle about the handle end and moving the snow removal paddle from a collapsed position adjacent the handle to an extended position extending away from the handle at an angle to the longitudinal axis of the handle (see discussion below); 
using a scraping edge (edge nearest flat upper portion 13, Figure 2) of the snow removal paddle to remove ice from a window of the vehicle (see discussion below);4
using [[a]] the cap (edge nearest edge member 16, Figure 2) and adacent snow removal portion (inside socket engaging portion 17) of the snow removal paddle to remove snow from the vehicle by pushing and pulling motions; 
rotating the snow removal paddle into the collapsed position (see discussion below) 
replacing the snow paddle in storage (returning the device to the location stored by user).  

Nehls discloses a snow removal device with a handle connected to a blade that is disclosed to remove snow from roofs.  Based on Figure 1, it would be implied that the roof type would be a house.  Therefore, Nehls does not specifically teach that the device is used for removing snow from a vehicle.  The reference Cohen discloses a snow removal device with a handle connected to a blade that is disclosed to remove snow from vehicles in a fashion similar to Nehls.  Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to use the Nehls device with a reduced handle length to clear snow from a vehicle and use the edge nearest the flat upper portion 13 to remove snow/ice from a window of a vehicle with the motivation to increase the device usage scenarios.
Using the broadest reasonable interpretation, “removing from storage” can be interpreted as merely moving the device from a storage location as simply as a corner of the user’s garage to a location where the user will perform the snow removal operation since the claim does not provide any specific requirement for removing the device from storage that is not disclosed by Nehls.  Additionally, using the broadest reasonable interpretation, “replacing the snow paddle in storage” can be interpreted as merely moving the device from a location where the user will perform the snow removal operation to a storage location as simply as a corner of the user’s garage to since the claim does not provide any specific requirement for removing the device from storage that is not disclosed by Nehls.  Therefore it would be an obvious step to one with ordinary skill in the art at the time of the invention to remove the device from storage or place the device into storage where storage is merely a user elected location.
As shown in Figure 2, the coupling member 26 is designed to allowing the angle of the blade 12 to rotate relative to the elongated handle.  Therefore, it would have been obvious step to one with ordinary skill in the art at the time of the invention to adjust the rotation angle to a desired angle for operation and adjust the rotation to a desired angle for storage.  Therefore, as shown in Figure 2, it would have been obvious to store the blade 12 rotated to a fully folded collapsed position where the blade 12 is adjacent the handle 11 to reduce the overall length of the device when stored.

Regarding Claim 16, Nehls teaches:
16. (Currently Amended) The method of claim 15 further comprising extending the handle (handle 11) prior to using the snow paddle, andcollapsing the handle prior to replacing the snow paddle in storage (see discussion below).  

As disclosed in Column 2, Line 65 – Column 3, Line 28, of Nehls, the handle 11 is formed of any number of handle section to allow the user to achieve a desired handle length.  It would have been an obvious step to one with ordinary skill in the art at the time of the invention to extend the handle to a desired length prior to using the device and then disassemble (collapse) the handle to the user’s desired length to place it in storage when the snow removal operation is complete.

Regarding Claim 17, Nehls teaches:
17. (Currently Amended) The method of claim 15 wherein the capped edge (edge nearest edge member 16, Figure 2) of the snow removal paddle comprises a removable cap (removable edge member 16) relatively softer (edge member 16 is preferably formed of a yieldable material such as rubber or the like) than the snow removal paddle (blade 12 – rigid metallic material) 

Regarding Claim 18, Nehls teaches:
18. (Currently Amended) The method of claim 15 wherein the scraping step includes using a planar section of the snow removal paddle (blade 12) adjacent the scraping edge (edge nearest flat upper portion 13, Figure 2) to remove snow from the window of the vehicle (see discussion below).  

Nehls discloses a snow removal device with a handle connected to a blade that is disclosed to remove snow from roofs.  Based on Figure 1, it would be implied that the roof type would be a house.  Therefore, Nehls does not specifically teach that the device is used for removing snow from a vehicle.  The reference Cohen discloses a snow removal device with a handle connected to a blade that is disclosed to remove snow from vehicles in a fashion similar to Nehls.  Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to use the Nehls device with a reduced handle length to clear snow from a vehicle and use the edge nearest the flat upper portion 13 to remove snow/ice from a window of a vehicle with the motivation to increase the device usage scenarios.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in form PTO-892 Notice of References Cited.  Specifically, the prior art references include pertinent disclosures tools that can be used for snow removal.      

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marc Carlson whose telephone number is (571) 272-9963.  The examiner can normally be reached on Monday - Friday 7:30a-5:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.